Case: 13-3186   Document: 6      Page: 1    Filed: 11/07/2013




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                   RICHARD COX,
                      Petitioner,

                            v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2013-3186
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT844E131600I1.
                ______________________

                       ORDER
    Richard Cox informs the court that he withdraws his
petition for review of an initial decision of the Merit
Systems Protection Board and that he seeks to proceed
with his petition for review in this court.
Case: 13-3186     Document: 6       Page: 2    Filed: 11/07/2013



2                                     COX   v. OPM



      Upon consideration thereof,
      IT IS ORDERED THAT:
    (1) Cox’s informal brief is due no later than 21 days
from the date of this order.
    (2) Cox must promptly move to dismiss his petition
before the Board if he has not already done so.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
s25